Citation Nr: 0215652	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

(De novo adjudication of entitlement to service connection 
for an acquired psychiatric disorder will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to May 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the April 2001 rating decision noted a 
previous denial by an August 1984 rating decision, and 
reopened and adjudicated de novo the veteran's previously 
denied and unappealed claims for service connection for a 
back disability and an acquired psychiatric disorder.  
However, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the veteran's claims, see Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), and these issues are therefore 
properly framed as listed on the title page above.


FINDINGS OF FACT

1.  An unappealed rating decision in August 1984 denied 
service connection for a back disability.

2.  Evidence received since the August 1984 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  An unappealed rating decision in August 1984 denied 
service connection for an acquired psychiatric disorder.

4.  Evidence received since the August 1984 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim for service connection for a back disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  

2.  New and material evidence has been received and the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  38 U.S.C.A. § 5103A.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the February 2002 Statement of the Case 
(SOC), the veteran was provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claims on appeal.  The SOC also notified the veteran of 
the pertinent laws and regulations, as well as his due 
process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The veteran has not 
identified any outstanding records.  In this regard, the 
Board notes that in correspondence dated in June 2002, the 
veteran was notified that his case had been certified to the 
Board and that he had 90 days to send any additional evidence 
concerning his claim.  The veteran did not respond.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the February 2002 SOC.  This 
document not only explained in plain language what evidence 
was needed to substantiate the claims, it also explained what 
the essential contents of that evidence must be, and advised 
the claimant of both what VA would do to obtain evidence and 
what type of evidence he should submit on his own behalf.  
Hence, the Board concludes that the correspondence discussed 
above demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Because the RO previously denied the veteran's claims for 
service connection for a back disability and an acquired 
psychiatric disorder in an August 1984 rating decision, and 
he did not initiate an appeal by filing a notice of 
disagreement, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 
20.200, 20.302, the doctrine of finality as enunciated in 38 
U.S.C.A. §§ 7104(a)-(b), 7105(c) applies.  As such, the 
veteran's claims for these benefits may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  Under 
this standard, new evidence may be sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for certain 
diseases, including arthritis and psychoses, if the 
disability becomes manifest to at least a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The evidence of record at the time of the August 1984 rating 
decision included service medical records, statements from 
family members and a report of VA examination in May 1984.  
The denial of the claims was based on the fact that the 
records did not show that either a back disability or an 
acquired psychiatric disorder was incurred in or aggravated 
by service or manifested to a compensable degree within the 
presumptive period.  With regard to the back disability, the 
service records reflected manifestations involving the low 
back but not the middle or upper back.  The post service 
records reflected no disability involving the low back, but 
disability involving the middle or upper back.

Evidence added to the record since the August 1984 rating 
decision consists of private treatment records covering the 
period from August 1978 to September 2000.  

Relative to the back claim, although this evidence is new, in 
that it was not of record in August 1984, it is not material 
because it is either cumulative of evidence previously of 
record or shows evidence of a current back condition only, 
and does not show that a back disability was incurred in or 
aggravated by active service.  The veteran's lay evidentiary 
assertions linking his back disability with service are 
essentially cumulative to those in the record in 1984.  The 
additional clinical records reflect that the veteran's back 
complaints were attributed to post-service events.  In June 
2000, when the veteran was seen for complaint of soreness in 
his upper back, it was noted that he had just been in an 
automobile accident an hour or two before.  The veteran was 
seen again for back pain in August 2000.  At that time, it 
was noted that history suggested that his back had been 
bothering him for "a year or more."  When seen four days 
later for physical therapy, the veteran, himself, stated that 
the original injury was a "whiplash type injury while 
driving a tow motor at Campbell Soup plant 5-6 years ago."  

Relative to the acquired psychiatric disorder claim, the 
Board notes that the additional evidence includes a June 1980 
discharge summary reflecting that the veteran was admitted 
for showing personality changes and acting bizarre.  It was 
noted that his "history had been of a schizoid response 
while in military service...."  While this additional evidence 
is new, it is also material to the matter under consideration 
as it newly relates etiology of a psychiatric disorder to 
service.  As such, it must be considered in order to fairly 
decide the merits of the claim relative to service connection 
for an acquired psychiatric disorder.

For these reasons, the Board finds that the additional 
evidence is not both new and material to reopen the claim for 
service connection for a back disability, but is new and 
material to reopen the claim for service connection for an 
acquired psychiatric disorder.  As the claim for service 
connection for a back disability is not reopened, the Board 
does not have to weigh the evidence for and against the claim 
on the merits.  38 U.S.C.A. § 5107.  


ORDER

The veteran's application to reopen the claim for service 
connection for a back disability is denied.

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for an acquired 
psychiatric disorder is granted, to this extent.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

